Citation Nr: 1523356	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Entitlement to a rating in excess of 30 percent prior to July 1, 2009, a rating in excess of 10 percent from July 1, 2009 to November 4, 2012, a rating in excess of 40 percent from November 5, 2012 to December 8, 2013, and a rating in excess of 10 percent from December 9, 2013 for right elbow tendonitis with degenerative joint disease.

2. Entitlement to a rating in excess of 30 percent prior to July 1, 2009, and a rating in excess of 20 percent since July 1, 2009, for degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome.

3. Entitlement to a rating in excess of 10 percent prior to July 1, 2009, and a compensable rating since July 1, 2009 for superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome. 



4. Entitlement to a rating in excess of 10 percent prior to November 5, 2012, a rating in excess of 20 percent from November 5, 2012 to December 8, 2013, and a rating in excess of 10 percent from December 9, 2013 for degenerative joint disease of the left elbow.  

REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978, from May 1990 to August 1990, and from August 2002 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a rating decision in February 2015 the RO increased the rating for right elbow tendonitis with degenerative joint disease to 40 percent effective November 5, 2012 and assigned a 10 percent rating from December 9, 2013.  

In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In September 2012 the Board remanded the issues of higher ratings for the cervical spine, right elbow, right arm radiculopathy, and a total disability rating for individual unemployability (TDIU) for further development.  Subsequently in a rating decision in April 2015 the issue of entitlement to TDIU was granted and is no longer in appellate status.  

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system, to include VA examinations of the elbow dated in July 2008 and August 2014.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In a rating decision dated in February 2015 the RO granted a 20 percent rating from November 5, 2012 for degenerative joint disease of the left elbow and assigned a 10 percent rating from December 9, 2013.  In March 2015 the Veteran filed a notice of disagreement with this determination.  A Statement of the Case must be sent to the Veteran regarding this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The issues of higher ratings for superficial peroneal right arm radiculopathy and degenerative joint disease of the left elbow are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the entire appeal period there is painful motion in the right elbow with flexion ranging from 50 degrees with pain to 120 degrees with pain; extension at most has been limited to 35 degrees with pain; supination at most has been limited to 75 degrees with pain and pronation at most was 70 degrees with pain.  

2. Prior to July 1, 2009 the cervical spine disability was not manifested by ankylosis, incapacitating episodes, or bowel and bladder impairment. 

3. From July 1, 2009 and with consideration of functional impairment due to pain on motion and other factors, the cervical spine disability more nearly approximates the functional equivalent of forward flexion of 15 degrees or less; however, the disability is not manifested by ankylosis, incapacitating episodes, or bowel and bladder impairment. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent prior to July 1, 2009, a rating in excess of 10 percent from July 1, 2009 to November 4, 2012, a rating in excess of 40 percent from November 5, 2012 to December 8, 2013, and a rating in excess of 10 percent from December 9, 2013 for right elbow tendonitis with degenerative joint disease are not met or nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206, 5207, 5208, 5213 (2014).  

2. Prior to July 1, 2009 the criteria for a rating in excess of 30 percent for degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome are not more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5237 (2014).  

3. From July 1, 2009 the criteria for a 30 percent rating, and no more, for degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5237 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In July 2008 a notice letter was sent to the Veteran regarding the information necessary to substantiate his claim for increased ratings.  While the notice letter did not specifically refer to the increased rating claim for a cervical spine disability, the letter specifically referenced the Veteran's other increased rating claims and under a reasonable person standard, the Veteran could be expected to understand from the notice that the claim for increase for a cervical spine disability also required evidence manifesting an increase in disability.  

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  In the June 2008 notice letter the Veteran was notified of the criteria for establishing increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2009.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  VA treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, records from the Social Security Administration, and lay statements have been associated with the record.

The Veteran also was afforded several VA examinations throughout the appeal period, including in July 2008, November 2012, December 2013, and August 2014.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  The examinations and opinions were based on a review of the claims file.

During the March 2012 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  
Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Preliminary Matters

The issues on appeal are derived from rating reductions that the RO proposed in a January 2009 rating decision and implemented in the April 2009 rating decision.  The appeal on the propriety of the reductions was addressed in an unappealed September 2012 Board decision. 

The analysis will focus on the most salient and relevant evidence and on what this evidence shows, or fails to show. The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The Board will not disturb the currently assigned ratings and will focus on whether the Veteran is entitled to higher ratings.  

Right Elbow 

Rating Criteria

X-ray findings shows that the Veteran has degenerative joint disease in the right elbow.  See, e.g., November 2012 VA examination and x-ray.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Veteran's right elbow tendonitis with degenerative joint disease is rated under Diagnostic Code 5206.  38 C.F.R. § 4.71a.  As the Veteran is right handed, the disability ratings for the major extremity will be used.  See, e.g., November 2012 VA peripheral nerve examination. 

Pursuant to Diagnostic Code 5206, when flexion of the forearm of the major upper extremity is limited to 110 degrees, a noncompensable rating is warranted.  When flexion is limited to 100 degrees, a 10 percent rating is warranted.  Flexion limited to 90 degrees warrants a 20 percent rating.  Flexion limited to 70 degrees warrants a 30 percent rating.  Flexion limited to 55 degrees warrants a 40 percent rating, while flexion limited to 45 degrees warrants the maximum 50 percent rating.

Diagnostic Code 5207 rates based on limitation of extension.  That code provides that when extension of the forearm of the major upper extremity is limited to 45 degrees or 60 degrees, a 10 percent rating is assigned.  Extension limited to 75 degrees warrants a 20 percent rating.  When limitation of extension is at 90 degrees, a 30 percent rating is warranted.  Extension limited to 100 degrees warrants a 40 percent rating.  Lastly, extension limited to 110 degrees warrants the maximum, 50 percent rating.

Pursuant to Diagnostic Code 5208, a maximum 20 percent evaluation is warranted when forearm flexion is limited to 100 degrees and forearm extension is limited to 45 degrees.

The diagnostic criteria applicable to impairment of supination and pronation are found at 38 C.F.R. § 4.71a , Diagnostic Code 5213.  Under that code, a 10 percent evaluation is warranted when forearm supination of the major upper extremity is limited to 30 degrees or less.  Limitation of pronation of the forearm of the major upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc (i.e., cannot go beyond 60 degrees of the total 80 degrees) and the hand does not approach full pronation.  A 30 percent evaluation requires that motion be lost beyond the middle of the arc.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

Evidence 

On VA examination in July 2008, the Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, and fatigability of his right elbow.  He reported aching, sharp pain and cramping.  He reported the inability to use his right arm.  Examination of his right elbow reflected tenderness, but no signs of edema, effusion, weakness, redness, heat or guarding of movement. Subluxation was also absent.  Range of motion findings reflected 125 degrees of flexion with pain at 120 degrees, extension to 30 degrees with pain at 35 degrees, supination to 80 degrees with pain at 75 degrees and pronation to 75 degrees with pain at 70 degrees.  It was noted that joint function was additionally limited following repetitive use by pain, fatigue, weakness, lack of endurance and pain, which did not result in any additional loss of function.

A private evaluation in August 2011 shows that the Veteran had full pronation and supination.  The examiner noted that in 2006 the Veteran underwent a right elbow radical anterior and posterior capsulectomy, excision of multiple loose bodies and removal of osteophytes.  

On VA examination in November 2012, the Veteran reported that flare-ups impacted the function of his elbow.  He stated that he used heat to alleviate his daily flare-ups.  Right elbow flexion was 50 degrees, painful motion was at 50 degrees, and right elbow extension was 10 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Right elbow post-test range of motion was 50 degrees in flexion, and extension was 10 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion of the right elbow and forearm following repetitive-use testing.  The Veteran's functional loss/functional impairment included less movement than normal, incoordination, impaired ability to execute skilled movement, and pain on movement.  Muscle strength was 4/5 in the right elbow flexion and extension.  The examiner determined that there was no ankylosis, flail joint, joint fracture and/or impairment of supination or pronation.  There was no total elbow joint replacement.  The Veteran has a debridement scar from the 2006 surgery.  The examiner opined that there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Accompanying x-ray shows degenerative joint disease and no fracture or dislocation of right elbow.

On VA examination in December 2013 flexion was 115 degrees, with pain at 110 degrees; extension was 20 degrees, with pain.  The Veteran was able to perform 3 repetitive use testing.  Post test flexion was 115 degrees, extension was 20 degrees.  The Veteran did not have additional limitation in range of motion of elbow and forearm following repetitive-use testing.  Functional impairment included less movement than normal, excess fatigability, and pain.  Muscle strength was normal and there was no ankylosis.  There was no flail joint, joint fracture, or impairment of supination and pronation.  Right arm supination and pronation ended at 80 degrees with pain.  Post-test supination and pronation ended at 80 degrees.  There were contributing factors of pain, weakness, fatigability, and incoordination.  There was additional limitation of functional ability of the elbow joint during flare-ups or repeated use over time.  The Veteran complained of problems gripping and lifting during a flare-up.  The examiner stated that it would be speculative to provide degrees of additional loss of motion.  

Private medical records in August 2014 show the right elbow arch motion was 5 to 120 degrees.  There was full supination.  

On VA examination in August 2014 it was noted that flare-ups limited the Veteran's ability to grip and lift.  Flexion was 130 degrees with pain at 120 degrees, extension was 25 degrees with pain at 30 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Right elbow post-test flexion was 130 degrees and extension was 25 degrees.  There was no additional limitation in range of motion after repetitive-use testing.  Functional loss and impairment included less movement than normal.  Muscle strength testing was normal.  There was no ankylosis, flail joint, joint fracture, nor impairment of supination and pronation.  There was no functional impairment of an extremity such that no effective function remained after that which would be equally well served by an amputation with prosthesis.  

Right forearm supination ended at 85 degrees, with pain at 80 degrees.  Pronation ended at 80 degrees, with pain at 75 degrees.  Post-test supination ended at 85 and pronation at 80 degrees.  There were contributing factors of pain, weakness, fatigability, and incoordination.  There was additional limitation of functional ability of the elbow joint during flare-ups or with repeated use over time.  The Veteran indicated that during flare-ups his ability to grip and lift was restricted.  The examiner indicated that it would be speculative to provide additional range of motion loss.

Analysis

Prior to July 1, 2009, the AOJ assigned a 30 percent rating.  In order to warrant a higher evaluation under Diagnostic Codes 5206 there must be the functional equivalent of flexion to 55 degrees for a higher rating of 40 degrees.  Based on the evidence of record prior to July 1, 2009 flexion at most was limited to 120 degrees with pain.  Thus prior to July 1, 2009 the findings do not more nearly approximate or equate to flexion limited to 55 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Hence, the Veteran is not entitled to a rating higher than the currently assigned 30 percent rating under Diagnostic Code 5206 prior to July 1, 2009.  

From July 1, 2009 to November 4, 2012, the AOJ assigned a 10 percent rating based on the findings from the July 2008 VA examination, which was the basis of reduction in the April 2009 rating decision.  A review of the evidence or record does not reflect any finding that would warrant a rating in excess of 10 percent for the right elbow under Diagnostic Code 5206 during this period.  

From November 5, 2012 to December 8, 2013, the AOJ assigned a 40 percent rating based on limitation of flexion.  Based on the evidence of record during this period, in order to warrant a higher (50 percent) rating under Diagnostic Code 5206 there must be the functional equivalent of flexion to 45 degrees.  During this period flexion at most was limited to 50 degrees with pain.  Thus from November 5, 2012 to December 8, 2013 the findings do not more nearly approximate or equate to flexion limited to 55 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Hence, the Veteran is not entitled to a rating higher than the assigned 40 percent rating under Diagnostic Code 5206 during this period.  

From December 9, 2013 onward, the AOJ assigned a 10 percent rating based on limitation of flexion.  Based on the evidence of record during this period, in order to warrant a higher rating under Diagnostic Code 5206 there must be the functional equivalent of flexion to 90 degrees for a higher rating of 20 percent.  Flexion at most was limited to 115 degrees with pain.  From December 9, 2013 onward, the findings do not more nearly approximate or equate to flexion limited to 90 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is not entitled to a rating higher than the assigned 10 percent rating under Diagnostic Code 5206 during this period.  

At no time during the appeal period does the evidence show that the Veteran was entitled to higher or separate ratings under the other applicable Diagnostic Codes.  Limitation of extension under Diagnostic Code 5207 extension to 45 degrees warrants a 10 percent rating.  During the entire appeal period extension in the right elbow at most was limited to 35 degrees with pain.  The findings do not more nearly approximate or equate to extension limited to 45 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Hence, the Veteran is not entitled to a separate or higher rating under Diagnostic Code 5207 during the entire appeal period.  Diagnostic Code 5208 also is inapplicable as the Veteran did not have extension limited to 45 degrees during the appeal period.  

As for Diagnostic Code 5213, limitation of supination to 30 degree or less warrants a 10 percent rating and limitation of pronation with motion lost beyond the last quarter of the arc warrants a 20 percent rating.  During the entire appeal period supination of the right elbow at most was 75 degrees and pronation at most was 70 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Thus a separate and higher rating under Diagnostic Code 5213 also is not warranted.  

During the appeal period there was no evidence of ankylosis, flail joint, nor impairment of the ulna and radius.  Diagnostic Codes 5209, 5210, 5211, and 5212 are thereby inapplicable.  Lastly while the evidence shows that the Veteran has a scar on his right elbow, he is in receipt of a separate rating for the scar and this issue is not before the Board.  

The Board also has considered the Veteran's statements that describe his right elbow pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or additional separate ratings for the right elbow.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings.

As the criteria have not been demonstrated for a rating in excess of 30 percent prior to July 1, 2009, a rating in excess of 10 percent from July 1, 2009 to November 4, 2012, a rating in excess of 40 percent from November 5, 2012 to December 8, 2013, and a rating in excess of 10 percent from December 9, 2013 onward, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Cervical Spine

Rating Criteria

The Veteran's cervical spine disability, has been rated under Diagnostic Codes 5010 and 5237.  Diagnostic Code 5010 provides that arthritis, due to trauma, substantiated by x-ray findings be rated as arthritis degenerative.   The criteria under Diagnostic Code 5003 for degenerative arthritis were presented above.  

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) a 20 percent evaluation is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned when forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned when there is unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  

Note (5): defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a. 

When rated based on incapacitating episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Evidence 

The Veteran underwent a VA fee-based examination in September 2008.  He reported stiffness and numbness.  There was no loss of bladder or bowel control reported.  The Veteran endorsed burning, aching, sharp and sticking pain elicited by physical activity and stress.  He noted that his condition had not resulted in any incapacitation.  Physical examination shows posture and gait were within normal limits.  No evidence of muscle spasms were noted.  There was tenderness and flinches to palpation.  No ankylosis of the cervical spine was noted.  Range of motion of the cervical spine was flexion to 20 degrees with pain at 20 degrees, extension to 20 degrees with pain at 20 degrees, right lateral flexion to 30 degrees with pain at 30 degrees, left lateral flexion to 30 degrees with pain at 30 degrees, right rotation to 45 degrees with pain at 45 degrees, left rotation to 45 degrees with pain at 45 degrees.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  No signs of intervertebral disc syndrome were noted.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  

An October 2008 VA treatment record shows flexion to 20 degrees, extension to 18 degrees, right lateral flexion to 19 degrees and left lateral flexion to 17 degrees, and rotation on the right to 27 degrees and to the left to 24 degrees. Muscle spasm was noted.  A treatment record in November 2008 shows flexion was 38 degrees, extension was 35 degrees, right rotation was 36 degrees, left rotation was 39 degrees, right lateral flexion was 23 degrees, and left lateral flexion was 21 degrees.  

On private evaluation in August 2009, the Veteran denied any bowel or bladder dysfunction as well as gait problems or difficulty with motor skills.  The examiner noted that the Veteran had marked limitation of motion of the cervical spine, with "only about 10 degrees motion arc."  Accompanying x-rays show degenerative changes of the cervical spine.  

On VA examination in November 2012, the examiner indicated that the Veteran's diagnoses included degenerative arthritis of cervical spine and degeneration of the cervical intervertebral disc.  The examiner determined that the Veteran did not have incapacitating episodes during the past year and at times took Lortab to relieve the pain.  

The Veteran reported flare-ups in his cervical spine, particularly with changes in the weather.  Physical examination shows that flexion was 20 degrees with pain.  Extension was 5 degrees with pain.  Right and left lateral flexion was 5 degrees with pain.  Right and left lateral rotation was 20 degrees with pain.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test forward flexion was 20 degrees, extension was 5 degrees, right and left lateral flexion was 5 degrees, right and left lateral rotation was 20 degrees.  The examiner determined that the Veteran did not have additional limitation in the range of motion of the cervical spine following repetitive-use testing.  His functional impairment included less movement than normal, incoordination, and pain on movement.  The Veteran did not have guarding or muscle spasm in the cervical spine.  There were no neurological abnormalities to include bowel or bladder impairment related to the cervical spine.  Accompanying x-rays show arthritis of the cervical spine.  

A July 2014 private MRI of the cervical spine shows multilevel degenerative disc disease of the cervical spine.  

Analysis

To warrant a higher rating under the General Rating Formula, prior to July 1, 2009, there must unfavorable ankylosis of the entire cervical spine to warrant a 40 percent rating.  During this period there was no ankylosis shown.  Neither the medical nor lay evidence indicates that there was unfavorable ankylosis of the entire cervical spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting active range of motion, which negates a finding of ankylosis.  See, e.g. September 2008 VA examination.  

From July 1, 2009 to warrant a rating greater than 20 percent under the General Rating Formula there must be the functional equivalent of forward flexion of 15 degrees or less or favorable ankylosis of the entire cervical spine.  While the Veteran on VA examination in November 2012 had 20 degrees of flexion with pain, a private evaluation in August 2009 shows that he had marked limitation of motion in the cervical spine with "only about 10 degrees motion arc."  Thus the evidence more nearly approximates the functional equivalent of flexion of 15 degrees and a higher rating of 30 percent under the General Rating Formula from July 1, 2009 is warranted.  A rating higher than 30 percent is not warranted as neither the medical nor lay evidence indicates that there was unfavorable ankylosis of the entire cervical spine or the entire spine.  The evidence shows that the Veteran had decreased range of motion and reports of pain, but no report of ankylosis.  The findings show that he retained motion on every plane.  A rating higher than 30 percent based on ankylosis is therefore not warranted.  

In addition, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes due to intervertebral disc syndrome as defined by regulation.  Increased evaluations are not warranted under Diagnostic Code 5243.

Pursuant to Note (1) of the General Rating Formula, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  The Veteran is already receiving a separate rating for superficial peroneal right arm radiculopathy associated with the cervical spine.  The issue of a higher rating for this disability is the subject of the remand below.  Based on the lay and medical evidence there is no bowel or bladder impairment.  Thus there is no basis for additional separate neurological evaluations.

The Board has also considered the Veteran's statements that describe his cervical spine pain.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to a rating higher than 30 percent, the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 30 percent for the cervical spine disability.  

From July 1, 2009 the criteria for a rating of 20 percent for the cervical spine disability have been approximated.  For the entire appeal period the criteria has not been demonstrated for a rating higher than 30 percent for the cervical spine disability, the preponderance of the evidence is against the claim for a higher rating than 30 percent, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the Under Secretary for VA Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right elbow and cervical spine disabilities.  The Board finds that these disabilities are manifested pain and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. As such, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 30 percent prior to July 1, 2009, a rating in excess of 10 percent from July 1, 2009 to November 4, 2012, a rating in excess of 40 percent from November 5, 2012 to December 8, 2013, and a rating in excess of 10 percent from December 9, 2013 for right elbow tendonitis with degenerative joint disease is denied.

Prior to July 1, 2009 a rating in excess of 30 percent for degenerative joint disease of the cervical spine progressed to intervertebral disc syndrome is denied.  

From July 1, 2009 a 30 percent rating, and no more, for degenerative joint disease of the cervical spine progressed to intervertebral disc syndrome is granted, subject to the regulations governing the award of monetary benefits.


REMAND

The Veteran was last afforded a VA neurological examination in November 2012.  The examiner determined that on the right side the radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and long thoracic nerve were normal.  A subsequent October 2013 private nerve study shows that the Veteran had mild bilateral ulnar nerve entrapment across the elbow and mild bilateral carpal tunnel syndrome.  Private treatment records show that the Veteran had decrease pin sensation and tenderness in his right arm.  As the evidence suggests a material change in the Veteran's superficial peroneal right arm radiculopathy since he was last examined by VA a reexamination is needed.  

For the reasons explained in the Introduction, a Statement of the Case needs to be sent to the Veteran on the issue of entitlement to a rating in excess of 10 percent prior to November 5, 2012, a rating in excess of 20 percent from November 5, 2012 to December 8, 2013, and a rating in excess of 10 percent from December 9, 2013 for degenerative joint disease of the left elbow.  See Manlicon v. West, 12 Vet. App. 238 (1999).

It is noteworthy that in a Supplemental Statement of the Case (SSOC) dated on February 3, 2015, the issue of a rating higher than 10 percent for degenerative joint of the left elbow was addressed.  However, a Statement of the Case on the issue of an increased rating for a left elbow disability has not been issued.  Under the Board's Appeals Regulations, a SSOC will not be used to announce a decision by the RO on a claim not previously addressed in a Statement of the Case.  38 C.F.R. 
§ 19.31.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Schedule the Veteran for a VA examination to assess the current severity of the service-connected superficial peroneal right arm radiculopathy.  The Veteran's claims file and a separate copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.  The examiner is asked to address the following:
   
All neurological abnormalities, either motor or sensory.  The examiner should report all impairment resulting from the superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome.  The examiner should describe whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the issue of a higher rating for superficial peroneal right arm radiculopathy associated with the cervical spine is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4. Issue a Statement of the Case on the issue of entitlement to a rating in excess of 10 percent prior to November 5, 2012, a rating in excess of 20 percent from November 5, 2012 to December 8, 2013, and a rating in excess of 10 percent from December 9, 2013 for degenerative joint disease of the left elbow.  Only if the Veteran perfects an appeal should the claim be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


